DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-8 in the reply filed on 07/10/2022 is acknowledged. Claims 9-20 are cancelled by applicant. 
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2007/0076477 A1) in view of Zhou et al. (US 10,937,794 B2). 

Regarding claim 1, Hwang discloses, 
A silicon-oxide-nitride-oxide-silicon (SONGS) memory cell for FinFET (Fig. 2A), comprising:
a fin (Fin) on a top surface of a substrate, 
wherein the fin has two sidewalls and a top surface, and the fin comprises a memory region (region comprising charge trapping  regions 64 1  and 642) and ….; 
a control gate (including 58, 641 & 642) disposed over the fin of the memory region and covering the two sidewalls and the top surface of the fin, wherein the control gate comprises a charge trapping layer 641/ 642 and a control electrode 58;
But Hwang does not explicitly disclose, 
a logic region;
and a selective metal gate  disposed over the fin adjacent to the control gate and covering the two sidewalls and the top surface of the fin.
But Zhou discloses, 
Fin-FET logic devices are formed on the same substrate as the memory cell (See FIGs. 3A-3B, Col. 3, lines 33-34).
and a select  gate (32, Fig. 32A) disposed over the fin (58) adjacent to the control gate (30) and covering the two sidewalls and the top surface of the fin (the select gate 32 wraps around the fin 58, Col. 8, lines 11-12).
Select gate is made of metal (select gate of metal material, see col. 2, lines 14-15,  metal blocks 110 next to the control gates 30 are each the select gates 32, cols. 7, lines 67, col. 8, lines 1).
The present embodiments enable a memory device having Fin-FET split gate type memory cells each having four gates: a floating gate 28, control gate 30, a select gate 32 and an erase gate 34 (see  Fig. 32A, Col. 3, lines 30-33).  
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to form a logic region next to the memory region on the  substrate and form a select gate 32 disposed over the fin adjacent to the control gate and covering the two sidewalls and the top surface of the fin, according to disclosing of Zhou, in order to form a FIN-FET split gate type memory cell, as taught by Zhou.



    PNG
    media_image1.png
    567
    590
    media_image1.png
    Greyscale

Regarding claim 2, Hwang & Zhou discloses the silicon-oxide-nitride-oxide-silicon (SONGS) memory cell for FinFET of claim 1 and further disclose, further comprising:a  metal gate (logic gate 122, Col. 8, lines 38-39, Fig. 32B) disposed over the fin of the logic region.

Regarding claim 3, Hwang & Zhou disclose the silicon-oxide-nitride-oxide-silicon (SONGS) memory cell for FinFET of claim 1 and further disclose, wherein the control gate comprises a polysilicon gate.  
Hwang additionally discloses, gate electrode 58  is formed on the gate dielectric layer 56 and comprises commonly used conductive materials known in the art (para [0033]).
Hwang is silent about material of gate 58.
But Zhou additionally discloses control gate electrode of  polysilicon material (Col. 2, lines 17) 
Thus, it would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to use polysilicon as the material of the control gate 58, according to disclosing of Zhou, since it has been held that choosing from a finite number of identified, predictable solutions (such as polysilicon as a material of control  gate electrode), with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

Regarding claim 5, Hwang & Zhou disclose the silicon-oxide-nitride-oxide-silicon (SONGS) memory cell for FinFET of claim 2 and further disclose, wherein a height of the selective metal gate (32, Fig. 32A, Zhou) is common to a height of the metal gate (122, Fig. 32B, Zhou) in the logic region (as seen both 32 and 122 are formed on same substrate 42 and has therefore  a common height). 

Regarding claim 6, Hwang & Zhou disclose the silicon-oxide-nitride-oxide-silicon (SONGS) memory cell for FinFET of claim 1 and further disclose, wherein a height of the selective metal gate (32 , Fig. 32A, Zhou)  is higher than a height of the control gate (30, Fig. 32A, Zhou).

Regarding claim 7, Hwang & Zhou disclose the silicon-oxide-nitride-oxide-silicon (SONGS) memory cell for FinFET of claim 2 and further disclose, wherein the metal gate and the selective metal gate  comprise gate oxide layers 
Zhou additionally disclose, 
Select gate 32 insulated from channel region 118  (see  Fig. 32 A, Col. 8 , lines 1-3) and logic gate 122 is insulated form channel region 120  (See Fig. 32B, Col. 8 , lines 38-40, Zhou) by a thin insulation layer (Fig. 32A-B) but is not explicit about the material of the insulation layer underneath it. 
But Zhou further discloses, 
A gate 10 may be  insulated from channel by thin oxide layer 106/108 (Col. 7, lines 39-40, Fi. 30B) 
 It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to form the insulation layer under the gate 32 and 122 with a oxide layer , according to disclosing of Zhou, in order to insulate the gate from channel region, as taught by Zhou. 

 Regarding claim 8, Hwang discloses the silicon-oxide-nitride-oxide-silicon (SONGS) memory cell for FinFET of claim 7 and further disclose, further comprising: an insulator (see as marked in Fig. 32A below)  separates the selective metal gate 32 from the control gate 30  but is not explicitly disclose, 
 wherein the insulator and the gate oxide layers have same materials 
But Zhou addionally discloses, as seen in Fig. 32A below, gate oxide layer under select gate 32 is highlighted as same material layer as of the marked  insulator separating 30 and  32 .
As per claim 7 rejection gate dielectric that separates 32 from channel 118 is a oxide layer.
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to form the insulator with the same oxide layer as that of the gate dialectic of the select gate 32, in order to simplify the manufacturing process. 

    PNG
    media_image2.png
    798
    870
    media_image2.png
    Greyscale


Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. in view of Zhou et al. and further in view of Yeh (US 2012/0235224 A1).

Regarding claim 4, Hwang & Zhou disclose the silicon-oxide-nitride-oxide-silicon (SONGS) memory cell for FinFET of claim 1  but does not explicitly disclose, wherein the charge trapping layer comprises an oxide-nitride-oxide (ONO) layer. 
But  Hwang additionally discloses, the memory cell is SONOS type (see title, para [0049]) and charge trapping layer may be nitride or oxide (para [0035])
Meanwhile, Yeh discloses.
Non-volatile FLASH memory with SONOS cells (see abstract) wherein charge trapping layer 18 of each SONOS cell maybe comprised of an oxide, nitride, oxide (ONO) layer(see para [0041], lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the memory cell such that  charge trapping layer 641/642 are formed of ONO layer instead, according to disclosing of Yeh, in order to form a non-volatile flash memory with SONOS cell, as taught by Yeh above.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/Examiner, Art Unit 2813                                                                                                                                                                                                        
/SHAHED AHMED/Primary Examiner, Art Unit 2813